Taylob, J.
“While I concur in affirming the judgment in this case, I am unable to concur in all the reasons which are assigned therefor in the opinion of Justice Cassoday. I think if the judgment of the Michigan court affected the *219status of tbe husband and released him from the marriage with his wife, then he is no longer her husband, either in the state of Michigan or in any other state. It is difficult for me to understand how the husband can be unmarried and the wife remain married. If the courts of Michigan have the power to fix the staUos of a citizen of that state in regard to the marriage relation, in an action where the wife is not personally served and has no actual notice of the action, and is a resident in fact of another state, it seems to me to follow, as a matter of course, that it must necessarily affect the status of the wife, and she must also be released from the marriage relation. To me there does not appear to be any middle ground. Either we must hold, as the courts of New York hold* that a divorce under such circumstances has no force outside of the state in which it is granted, or we must hold that is effective to destroy the marriage relation as to both parties in all places. This seems to have been the view taken by this court in the cases of Shafer v. Bushnell, 24Wis., 372 and Hubbell v. Hubbell, 3Wis., 662; and the like view seems to have been entertained by the supreme court of the United States in the cases of Cheever v. Wilson, 9 Wall., 108-123; Pennoyer v. Neff, 95 U. S., 714, 733, 734.
But holding this view of the case I am still of the opinion that when a divorce has been granted without notice in a foreign jurisdiction, the wife at the time living in this state, and there being property here owned by the husband at .the time of the divorce in which the wife has inchoate interests, and which interests have not been secured to her by the divorce, and no other adequate provision has been made for her just alimony, that a court of equity in this state may, upon the ground of such foreign divorce, entertain an action for alimony out of such property. It may be true that alimony cannot be granted except in a divorce case. Yet it is the constant practice to review that part of a judgment for divorce which awards alimony after the judgment, and to *220change the same when the altered circumstances of the parties seem to require it. Campbell v. Campbell, 37 Wis., 206-211; Williams v. Williams, 29 Wis., 517; Forrest v. Forrest, 25 N. Y., 501. It would seem to be no great stretch of authority to entertain a proceeding to award alimony to a wife out of the husband’s property in this state, upon the foot of a divorce granted to the husband in another state, of which she had no notice until after judgment, and by the terms of which she was not awarded a reasonable compensation by waj7-of alimony, or even when no alimony was awarded. The power of the court to award alimony to a wife in a divorce suit does not depend on the fact that some alimony was awarded at the time the judgment for divorce was granted. The fact that no alimony was then awarded by the court is no bar to its being afterwards awarded. See cases above cited. Chief Justice Ryan, in the case of Campbell v. Campbell, says: “ The questions of alimony and custody of the children may, in the first instance, be included in the judgment of divorce, or in a subsequent and separate judgment.” Welch v. Welch, 33 Wis., 534.
It does not follow that no provision for alimony can be made to a wife after judgment of divorce, unless the application for such alimony be made before or at the túne the judgment of divorce is entered; and the case of Damon v. Damon, 28 Wis., 510, is not in conflict with this idea. All there is said in this case is that no judgment for alimony can be granted to the wife, unless she obtains a divorce from her husband. It has not, so far as I have been able to discover, been decided by this court that a wife after judgment of divorce has been entered between her and her husband, and no provision made at the time for her alimony, that she cannot afterwards apply to the court and have alimony awarded to her. It appears to me that the cases above cited, showing that the court will, after a divorce and an order for alimony has been made, change such order when the subsequent con*221ditions and necessities of the parties make it equitable that there should be such change, covers the case of a subsequent application for alimony when no such order was made at the time of the divorce; and this should be so where the wife has never had notice of the proceedings, and so has had no opportunity to make the application at the time the divorce was granted. As the husband could not have been préj udiced by the formal judgment for a divorce from a woman from whom he was already divorced; and as the order for giving alimony was undoubtedly a just allowance, under the circumstances, the judgment should be affirmed so far as the award of alimony is concerned.